Citation Nr: 0202482	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-04 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for detrusor 
instability

2.  Entitlement to service connection hearing loss.  

3.  Entitlement to an initial compensable evaluation for the 
residuals of a right ankle sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied the veteran's claim of entitlement to 
service connection for detrusor instability and for hearing 
loss, and established service connection for the residuals of 
a right ankle sprain.  A hearing was held before the 
undersigned member of the Board in Washington, D.C. in 
January 2002.  

The Board is undertaking additional development with respect 
to the veteran's claim of entitlement to service connection 
for hearing loss pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection for 
hearing loss.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran has detrusor 
instability that had its onset in service, and is proximately 
related to his service-connected low back disability.  

2.  The veteran's service-connected residuals of a right 
ankle sprain consist of subjective complaints of pain.



CONCLUSION OF LAW

1.  The veteran's detrusor instability had its onset in 
service and is proximately related to his service-connected 
low back disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a right ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of the appeal on 
the issues of entitlement to service connection for detrusor 
instability and an initial compensable evaluation for the 
residuals of a right ankle sprain, the veteran was provided 
with a Statement of the Case which provided adequate 
notification of the information and medical evidence 
necessary to substantiate these claims.  Further, with 
respect to the claim for an increased evaluation for the 
residuals of a right ankle sprain, an adequate, 
contemporaneous VA examination was provided.  Thus, the 
veteran has been advised of the evidence necessary to 
substantiate his claims and evidence relevant to the claims 
has been properly developed.  As such there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding 
these claims.


I.  Service Connection for detrusor instability.

The veteran contends, in substance, that he suffers from 
detrusor instability which has its onset in service.  
Specifically, he contends that detrusor instability began 
during the latter part of his service.  Applicable law 
provides that service connection will be granted if it is 
shown that a particular disease or injury resulting in 
disability was incurred in or aggravated during active duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001). Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran's service medical records reflect that in April 
1997 he was seen with complaints of increased urgency and 
frequency with urination, and that in July 1997 was seen at a 
urology clinic complaining of irritable voiding, at which 
time the examiner's impression was that he suffered from mild 
unstable voiding with a small capacity bladder.  Further, on 
a report of medical history filled out in conjunction with 
his March 1999 retirement examination, the veteran related 
that he had a history of and/or current frequent and painful 
urination.  

A VA genitourinary examination was accomplished in January 
2000, the report of which indicates that the veteran gave a 
four to five year history of progressive urinary frequency 
both day and night.  It was noted that he was seen by a 
urologist in May 1997 who thought he had detrusor 
instability.  On physical examination, no bladder distention 
was noted and the veteran's testis were of normal size and 
consistency.  As a result of this examination, the veteran 
was diagnosed with urinary frequency and detrusor 
instability.  

In the currently appealed May 2000 RO decision, service 
connection was established for herniated discs L4-5 with 
right radiculopathy and multilevel degenerative joint disease 
of the lumbar spine (a low back disability).  

In a January 2002 letter, Steven D. Rock, M.D., a private 
urologist, indicated that he has treated the veteran since 
December 2000 for intractable irritative voiding symptoms 
(including urinary frequency and urgency).  Dr. Rock stated 
that the veteran's symptoms began about five years ago and as 
such were not related to a congenital disease; and that he 
suspected that they were related to the veteran's chronic low 
back pain and spinal nerve irritation.  Dr. Rock attached 
copies of treatment records dated in December 2000 and 
January 2001.

During the January 2002 Board hearing, the veteran also 
testified that symptoms of urinary frequency and urgency 
began in late 1996 or early 1997.  Regarding current 
symptoms, he testified that he urinates six to ten times a 
day and that throughout his work day has to stop what he's 
doing due to the intense feeling in his bladder.  The veteran 
also made reference to the findings made by Dr. Rock, noted 
above.  

Taking into account all the relevant evidence, to 
specifically include the service medical records and records 
from Dr. Rock, the Board concludes that there is sufficient 
evidence to find that the veteran's detrusor instability is 
proximately related to his service-connected low back 
disability, and in any event had its onset in service.  As 
such, service connection is established for detrusor 
instability.  


II. .  Entitlement to an initial compensable evaluation for 
the residuals of a right ankle sprain.

The veteran claims that he is entitled to an initial 
compensable evaluation for his service-connected right ankle 
disability.  Regarding this claim, the Board notes that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).

The relevant evidence consists of a VA examination report and 
the veteran's testimony given during the January 2002 
hearing.  During a December 1999 VA examination, the veteran 
gave a history of intermittent, daily pain in the medial and 
lateral aspects of the right ankle for the previous three to 
four years.  He reported periods of stiffness and aching in 
the ankle which last for an hour and are relieved with rest, 
and related that he had not noticed any weakness or 
fatigability in the ankle.  

Examination of the right ankle revealed no swelling, 
deformities, or tenderness, and there was no crepitus during 
movement.  On range of motion studies, the veteran could 
dorsiflex the ankle 15 degrees and plantar flex 25 degrees, 
without objective evidence of pain.  Further, there was no 
evidence of incoordination or fatigability, nor was there 
evidence of weakened movement against resistance.  
Dorsiflexors and plantar flexors of the ankle showed a muscle 
strength of 5/5.  As a result of this examination, the 
veteran was diagnosed with (relevant to this claim) a 
recurrent sprain of the right ankle.  X-rays taken in 
conjunction with this examination showed that the right ankle 
joint was intact, with no osseous abnormality at the ankle 
region.  A calcaneal spur was noted.  The impression was that 
the right ankle was normal.  

In the May 2000 decision, service connection was established 
for both the residuals of a right ankle sprain and a right 
heel spur.  

During the Board hearing the veteran testified that his right 
ankle disability is manifested by pain, including on weight 
bearing, and while standing, walking, driving, or climbing 
multiple flights of stairs.  He also noted that the ankle 
"pops."  Further, the veteran related that he felt that his 
calcaneal spur was grinding, and that the spur and the right 
ankle disability were related.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that currently the veteran's service 
connected the residuals of a right ankle sprain are rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).  A 10 percent evaluation under this code contemplates 
moderate limitation of ankle motion.  

The Board also points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the service-connected residuals 
of a right ankle sprain.  The Board notes that on examination 
in December 1999, and associated X-ray evaluation, the 
veteran's ankle was essentially normal, with no limitation of 
motion noted and no pain on motion.  As such, this disability 
is appropriately evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2001).  

In evaluating the veteran's the residuals of a right ankle 
sprain, the Board has certainly considered the veteran's 
subjective complaints of ankle pain, including on motion 
(walking, etc.), but it is noted that on VA examination, 
discussed above, the examiner took into consideration pain, 
fatigue, weakness, and incoordination, and determined that 
none of these symptoms were objectively demonstrated.  As 
such, the Board finds that a higher evaluation, when 
considering the dictates of DeLuca, is not warranted.  
Further, the Board points out that as service connection has 
been separately established for a right heel spur, any pain 
caused by this disability is not for consideration in 
evaluating the right ankle disability.  See 38 C.F.R. § 4.14 
(2001).

Finally, the Board has reviewed the entire record and finds 
that the noncompensable evaluation under Diagnostic Code 5271 
reflects the most disabling the residuals of a right ankle 
sprain has been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that a staged rating is not 
warranted.  Fenderson, supra.



ORDER

Service connection for detrusor instability is granted.

An initial compensable evaluation for the residuals of a 
right ankle sprain is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

